DETAILED ACTION
Election/Restrictions
Claims 1-23 allowable. The restriction requirement between inventions I and II , as set forth in the Office action mailed on 10/19/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/19/2020 is withdrawn.  Claims 20-23 , directed to write pulses is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not appear to disclose (as recited in claim 1):
writing, by the memory controller, each of the plurality of bits of the B-bit word in a different sub-array of the memory device using the write pulse generated based on the value of the parameter determined for a particular one of the plurality of bits.

The prior art does not appear to disclose (as recited in claim 15):
a value of a parameter of the first write pulse is greater than the value of the parameter of the second write pulse, and wherein 
the values of the parameter of the first write pulse and the second write pulse are determined to minimize a fidelity metric and satisfy a resource metric, and to reflect a relative importance of the most significant bit and the least significant bit to a performance of a machine learning or signal processing task involving the B-bit word.

The prior art does not appear to disclose (as recited in claim 20):
the value of the parameter of the write pulse for a more important bit position is greater than the value of the parameter of the write pulse for a lesser important bit position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 04/02/2021